Per Curiam:
The question is: Did the court err in denying defendant’s motions for judgment as of nonsuit, and in failing to direct a verdict of not guilty as to the charges in the warrants.
The case on appeal discloses stipulation between counsel for defendant and the Solicitor of the State (1) that on 5 June, 1957, defendant’s operator’s license had been suspended by the Department of Motor Vehicles for the State, and had been re*127voked permanently; and (2) that prior to said date defendant had been convicted three times for driving motor vehicles upon the public highways of the State of North Carolina while under the influence of intoxicating liquor. And defendant, as witness for himself, testified that he was “pretty drunk at the time * * * was pretty high * * * and appreciably under the influence of intoxicating liquor,” — though he denied that he was driving on public highway.
In the light of this stipulation, and testimony of witnesses for the State and testimony of defendant, taken in the light most favorable to the State, the evidence is of sufficient probative force to support the verdict rendered by the jury.
Hence in judgment from which appeal is taken, there is
No error.